Exhibit 10.1

 

AMENDMENT NO. 1

 

TO

 

RIGHTS AGREEMENT

 

This Amendment No. 1 to Rights Agreement (this “Amendment”), dated July 29,
2005, is between Career Education Corporation, a Delaware corporation (the
“Company”), and Computershare Investor Services, LLC, a Delaware limited
liability company, as Rights Agent.

 

RECITALS:

 

WHEREAS, the Company entered into that certain Rights Agreement dated May 28,
2002, between the Company and Computershare Investor Services, LLC, as Rights
Agent (the “Rights Agreement”); and

 

WHEREAS, the Board of Directors of the Company, having determined its actions to
be in the best interests of the Company, has authorized this Amendment to the
Rights Agreement by resolution (reference is made to that certain Secretary’s
Certificate attached hereto as Exhibit A) to allow the Rights Agreement and the
Rights created thereunder to expire as of the Close of Business on August 15,
2005 (the “Final Expiration Date”).

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereto agree as follows:

 

1.             Capitalized Terms: Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Rights Agreement.

 

2.             Amendments:

 

(a)           The definition of “Final Expiration Date” in Section 1 of the
Rights Agreement is hereby amended to read in its entirety as follows:

 

“ Final Expiration Date “ shall mean the Close of Business on August 15, 2005.

 

(b)           Section 7(a)(i) of the Rights Agreement is hereby amended to read
in its entirety as follows:

 

“the close of business on August 15, 2005 (the “Final Expiration Date”),”

 

3.             No Triggering Event: The Company hereby represents and warrants
that, to its knowledge, there has not been a Triggering Event within the meaning
of Section 1(p) of the Rights Agreement, nor is the Company aware of any
circumstances that could reasonably result in a Triggering Event before the
Termination Date.

 

--------------------------------------------------------------------------------


 

4.             Survival: The parties hereto agree and acknowledge that the
expiration of the Rights Agreement and the Rights created thereunder will not
affect the provisions of the Rights Agreement that survive such expiration,
including, without limitation, the provisions in Section 18 of the Rights
Agreement, and will not limit either party’s ability to pursue remedies at law
or equity.

 

5.             Entire Agreement: The Rights Agreement as amended by this
Amendment embodies the entire agreement and understanding of the parties hereto
and supersedes all prior agreements and understandings of the parties.  The
Rights Agreement as amended by this Amendment shall remain in full force and
effect, and all rights and power created hereby or thereunder are in all
respects ratified and confirmed and shall remain in full force and effect.

 

6.             Severability: If any term, provision, covenant or restriction of
this Amendment is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

7.             Governing Law: This Amendment shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
governed by and construed in accordance with the laws of such State applicable
to contracts to be made and performed entirely within such State.

 

8.             Counterparts: This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

[Remainder of page intentionally left blank.

Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the day and year first above written.

 

 

Attest:

CAREER EDUCATION CORPORATION

 

 

By:

/s/ Natalie Dove

 

By:

/s/ Janice L. Block

 

Name: Natalie Dove

Name: Janice L. Block

Title: Administrative Assistant

Title: Senior Vice President, General Counsel
and Corporate Secretary

 

 

Attest:

COMPUTERSHARE INVESTOR
SERVICES, LLC, as Rights Agent

 

 

By:

/s/ Howard McCarty

 

By:

/s/ Blanche Hurt

 

Name: Howard McCarty

Name: Blanche Hurt

Title: Senior Compliance Officer

Title: Chief Compliance Officer

 

--------------------------------------------------------------------------------